                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                           DOCKET NO: 1:20-MC-00003-MOC

THE ESTATE OF GLEN ANDREWS,                        )
                                                   )
                        Plaintiffs,                )
                                                   )
                vs.                                )                      ORDER
                                                   )
WELLS FARGO HOME MORTGAGE,                         )
                                                   )
                        Defendant.                 )

        This matter is before the Court on Plaintiff’s pro se document, titled “Notice of Foreign

Judgment,” which requests the Court to enter a “judgment” against Defendant pursuant to an

“arbitration.” (Doc. No. 1-2 at 3). Plaintiff’s filings in this matter are materially identical to those

that were dismissed by the Court in Glen Andrews v. Wells Fargo Home Mortgage, No. 1:19-cv-

00338-MOC (Doc. No. 4). In fact, the filings have the same timestamp. (Doc. No. 1-1 at 1).

        As the Court explained in its prior order, Plaintiff’s documents are non-sensical. Even

applying a liberal construction to them, the Court cannot construe Plaintiff’s document as a civil

complaint. Thus, Plaintiff’s action is dismissed for failure to comply with Federal Rule of Civil

Procedure 3. See, e.g., United States v. Hames, 122 F. App’x 706, 707 (5th Cir. 2004); Application

of Howard, 325 F.2d 917, 920 (3d Cir. 1963); Cowan v. Bullock, No. 15-CV-17, 2015 WL

4218522, at *1 (D. Mont. July 10, 2015); Avillan v. Donahue, No. 12-CV-3370, 2013 WL

12084502, at *2 (S.D.N.Y. Feb. 15, 2013), aff’d, 568 F. App’x 73 (2d Cir. 2014); Cochran v. Bank

of New York, No. 4:12-CV-0056, 2014 WL 12491998, at *3 (N.D. Ga. Mar. 20, 2014).

        Moreover, even assuming Plaintiff’s documents could be construed as a complaint, it is

well-established that district courts have “inherent authority to dismiss frivolous complaints.”

Traywick v. Med. Univ. of S.C., 671 F. App’x 85, 86 (4th Cir. 2016) (citing Mallard v. United
States Dist. Court, 490 U.S. 296, 307–08 (1989)); see also Fitzgerald v. First E. Seventh St. Tenants

Corp., 221 F.3d 362, 363 (2d Cir. 2000) (recognizing that “district courts may dismiss a frivolous

complaint sua sponte even when the plaintiff has paid the required filing fee”). After reviewing

the documents, the Court finds their fantastical assertions have no basis in law or fact.

Accordingly, the “complaint” shall be dismissed as frivolous.

       Plaintiff has now filed multiple frivolous documents with the Court, which waste the

resources of the public and those who would have to defend against them. Thus, the Court advises

the pro se Plaintiff that continually filing frivolous documents can lead to Court-ordered sanctions

and an injunction prohibiting Plaintiff from filing further suits without first obtaining leave of

Court. See In re Martin-Trigona, 737 F.2d 1254, 1261 (2d Cir. 1984); see, e.g., Stone v. S. Cent.

Reg’l Jail, 104 F. App’x 305, 307 (4th Cir. 2004); Armstrong v. Koury Corp., 211 F.3d 1264 (4th

Cir. 2000) (table).



                                             ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s action, titled “Notice of Foreign

       Judgment” (Doc. No. 1), is DISMISSED.


                                          Signed: March 4, 2020
